Title: From John Adams to Benjamin Rush, 19 July 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy July 19. 1812

Your delightful Letter of the 13th received Yesterday now in turn must receive my grateful Acknowledgements.
Is it a dream? Or is it Biography? When I write my Life in obedience to your Commands, I ought to insert in it the Anecdote, that once upon a time I had the Pleasure and the honour, in your and your Brothers Company, and at the invitation of both, to make a visit, to your amiable Mother, at the House and Farm as I Suppose, which you revisited on the 11th. of this month.
I am a Hopkintonian—in part—So was Fondon! So was Bishop Butler. See his Sermons and his preface; So was Hutchinson the Scott; So was Unkle Toby; at least he felt it if he did not think much of Theory—What do you mean, you will Say, by all this Mystic Talk? I mean, that I believe in the Doctrine of disinterested Benevolence. And as Sincerely as Dr Spring of Newberry Port. Your Feeling, at that house, and on that Farm were pure disinterested Benevolence.
What are the Feelings? the Sensations? the Reflections, in your Letter? “These, fair Creature, are thyself”. The Feelings of Nature; Feelings which Nature irresistibly excites; Feelings which our Maturest and most deliberate Reason approves; Feelings which our Consciences, authoritatively command Us to love; Feelings in which We exult; Feelings which we are intuitively, I may Say instinctively certain that God and Man, Angels and purified Spirits must approve and applaud; Feelings which make Us delight and glory in Existence, and ardently wish and pray for Immortality.
What a Fenelonian! Says Bossuet. Pope! bull him to excommunication, and the Flames! What a mad rant of Enthusiasm, Says Diderot and Condorcet? What Idiots and Lunaticks are Diderot and Condorcet? Say I. and here the account is balanced. How Superstitious! Say Hobbes Mandeville and Rochefaucault. What unfeeling Brutes? what Stupid Blocks or unprincipled Villains were Hobbes Mandeville and Rochefaucault? Say I
Nature has ordained that early impressions on our Minds should be durable. The Ideas and the Sensations acquired and felt in the Cradle, afterwards acquired at School and at Colledge Seldom leave Us till We die.All affections for others; for Father, Mother, Son, Daughter, Neighbour, Friend, Country, are Benevolence; disinterested Benevolence.
But I have given you Paradoxes enough for one Letter.
After all, my Friend, what a Damper? These Feelings are the Sources, the Springs the Principles, of Aristocracy and Nobility, among Negroes and Indians, Tartars and Arabs, Chinese and Hindoos Russians and Germans; Italians and Moors; Germans and Hungarians, French, English French Spaniards  and Portuguese; nay among our poor, degraded, divided, distracted States of America.!—If a little of Politics creeps in, I cannot help it. I did not Seek it, I did not think of it. It rushed in with the Subject.
Retaliation, the old Jewish Doctrine of an Eye for an Eye, and a Tooth for a Tooth, has revived and taken possession of the World for a Time. I Shall take advantage of the Fashion So far as to retaliate upon you, your Family History. I would give more money than, the Circumstances of my Family could afford for Such a Family History of my Friend Jay. Such Families are for a Time the Salt of the Earth; and in their course become its Poison and its curse. Dios d’etelioto Boulee. I have not time to look in Homer for the Greek Characters.
Henry Adams a congregational Dissenter from the Church of England persecuted by the intolerant Spirit of Archbishop Laud, came over to this Country with Eight Sons in the Reign of King Charles the first. One of the Eight returned to England; Seven remained in America and left Families who by Intermarriages and natural Generation have multiplied like the Sands on the Sea shore or the Starrs in the Milky Way: to such a degree that I know not who there is in America to whom I am not related. My Family I believe have cutt down more Trees in America than any other Name! What a Family distinction! have I not a right to glory in it? There are however, no Parchments to prove it: and the Fact may be disputed. I do not therefore insist upon it.
This Henry and his Son Joseph became original Proprietors of the Town of Braintree incorporated in the Year one thousand Six hundred and thirty nine, having previously Settled near the Foot of Mount Wollaston which was then incorporated with twenty Seven thousand acres of Land in the new Township. This Henry and his Son Joseph my Great Grandfather, and his Grandson Joseph my Grandfather, whom I knew tho he died in 1739, and John my Father who died in 1761 all lie buried in the congregational Church yard in Quincy, half a mile from my House. These were all possessed of landed Estates and all Tradesmen. They wrought on thier Farms in Summer and at their Trades in Winter. All reared Families, of Eight, ten or a dozen Children except my Father who had but three. All these Children were married and had numerous Families: and Such was the Effect of Industry Frugality Regularity and Religion, that Death was rarer among them than Men and Women of 70. 80. 90 and 96 years of Age.
You may Suppose that We have as Steady habits as the pious Folk of Connecticutt when I tell you that of all the Land that was ever owned by any one of the Breed is now owned by some one of the Name and Blood, excepting about ten Acres of miserable barren Stony Land, which my Father was compelled to take for a Debt, and which he sold to defray part of the Expence of my Education at Colledge.
The Second House that was built by my Ancestor on the original Spot was taken down two or three years ago at the Age of one hundred and forty years. of Age. The Land remains In two Men direct descendants of the Same Name. I would give twice the Value of it: but I Should as Soon think of asking them to Sell me two Pounds of thier Flesh like Shylock. On thier first Settlement they erected a Malthouse pro more Anglicano, which converted Barley into Beer for the whole Town and Neighbourhood. Many a time when I was a little Boy have I carried Barley for my Father to be malted by my Great Uncle, Captain and Deacon Peter Adams, who used to pat my Cheeks and pinch my Ears and laugh and play and sport  with me as if I were one of his younger Schoolmates.
In the month of March last I was called to the House in another Part of the Town which was built by my Father, in which he lived and died and from which I buried him; and in the Chamber in which I was born I could not forbear to weep over the remains of a beautiful Child of my Son Thomas, that died of the whooping Cough. Why was I preserved 3/4 of a Century, and that Rose cropped in the bud? I, almost dead at Top and in all my Limbs, and wholly Useless to myself and the World? Great Teacher tell me.
What has preserved this race of Adams’s in all thier ramifications, in Such Numbers, health peace Comfort and Mediocrity? I believe it is Religion. Without which they would have been Rakes Fops Sots, Gamblers, Starved with hunger, frozen with Cold Scalped by Indians &c &c &c been melted away and disappeared.
Richards oration has been in Such demand, Snatched and hurried away from me by So many, that I have not had opportunity to read it by myself, deliberately. The greatest Part of it has been read to me, by the oldest Colonel in the Continental revolutionary Army, now living; one who has commanded Wilkinson and even Brooks. The crippled Veteran cryed out “This young Gentleman makes my old Blood fly through my Veins as it did in my Youth,”
Farewell

John Adams
